IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
MAYNOR MURILLO-ARGUETA,

              Petitioner,

v.                                                     Case No. 5D18-921

STATE OF FLORIDA,

              Respondent.
________________________________
Opinion filed April 6, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Tanya M. Dugree, Tampa, for Petitioner.

No Appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 20, 2017

order denying Petitioner’s amended motion for post-conviction relief, filed in Case

Numbers 2012-3986-CF and 2013-1025-CF, in the Fifth Judicial Circuit Court in and for

Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


PALMER, WALLIS, and EDWARDS, JJ., concur.